 ORIGINAL                                                                                  IN THE
                                                                             i;fl!TED STATES DISTRICT COURT
                          cc
                                                                                  District OF HAWAII
Estelita T. Terrado
P.O. BOX 63156
                                                                                    NOV 1 'i 2018
Ewa Beach, Hi 96706
Ph.(808)780-2600
                                                                            i^t ^ o'ciock and £l_min..A M
                                                                              "        BEITIA. CLERK'

                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF HAWAIT



Estelita T. Terrado,                                  CIVIL NO. 1:2018-CV-00148-DKW-RLP
                                                      EX PARTE
                             Plaintiff,               MOTION FOR THE COURT TO REVIEW
                                                      THE FRCP RULE 4(h)(1)(A),(B)AND
                 vs.                                  TO USE COMMON SENSE.


U.S. BANK NATIONAL
ASSOCIATION et al..

                             Defendants.



               MOTION FOR THE COURT TO REVIEW THE FRCP RULE
                   4(hi ORALfB)AND TO USE COMMON SENSE

Comes now the plaintiff Estelita T. Terrado (herein after "Plaintiff') hereby ask this court to view
the Federal Court rule 4(h)(1)(A) and(B)which does not require an affidavit ofthe United States
Postal service employee that served the defendant. It that is this courts intention, then the plaintiff
would have to fly to Cincinnati, Ohio,to have the U.S. postal agent who served the defendant sign
and affidavit that he served the defendant in this case. This solution by the court amounts to
reductio ad absurdum,this court should've ordered the plaintiffto fly to Cincirmati to effect service
of process.
The State of Hawaii Statute HRS § 634-24 Service outside the State or by registered mail
[(a)]In any case in which, under section 634-23,provision is madefor service ofsummons as
provided by this section, personal service shall be made upon the defendant whereverfound or
the defendantshall be served by registered or certified mail with requestfor a return receipt and
marked deliver to addressee only, as ordered by the court. A certified copy of the order, the
summons and the complaint shall be served, and the service shall be evidenced by an affidavit
showing that the required papers were sent by registered or certified mail as aforesaid, and by
the receipt signed by the defendant and filed with the affidavit, or in the case ofpersonalservice

                                                  1
by the return of the servins officer or the affidavit of any other person authorized to serve

process in the place where the defendant is found or appointed by the court to make the seryice.

   [(b)] The affidavit required by this section shall set forth facts based upon the personal
knowledge ofthe affiant concerning the methods, means,and attempts made to satisfy the
requirements ofdiis section and any other pertinent facts.
The underlined portions ofthe above HRS statute is vague and ambiguous,and it does not
require or mention that the United States Postal service employees are to submit an affidavit to
certify that mail process was delivered at its destination, it would've incorporated into its statute,
and ifsuch a requirement is warranted,then it makes no sense to send it certified mail because
now you have to fly/travel to the place out ofstate to get the U.S, postal service employee's
affidavit. Realistically, does this make sense? And almost impossible to comply if you have the
money to travel to the defendants' place of business, it defeats the whole process, not to mention,
that should that postal employee quit/resigned how would you find him/her? It and legal statute,
but it has an absurd conclusion. An affidavit should only be sent by the plaintifffiling the
complaint,indicating that the U.S.Postal service served that complaint and summons as required
by law. Requirements that affidavits should be submitted did not include U.S, postal employee
serving certified mail. On the contrary,the federal rule 4 allows for mail to be used and makes no
mention ofaffidavits by mail carriers, it also addresses service use in conjunction with State law
for certified retum receipt, but if state law is vague and ambiguous in the areas ofimpossibility
or improbability then the doctrine oflenity should apply to let common sense prevail.
Lenity should be afforded to the Plaintiff. The U.S Supreme Court in
BiMco V United States. All US 381 (1980)held:

("The Court has emphasized that the touchstone ofthe rule oflenity is statutory ambiguity.
Where Congress has manifested its intention, we may not manufacture ambiguity in order to
defeat that intent.")

In the case at bar, there is no mention that the U.S. postal mail carrier with the duty to serve and
deliver certified/registered retum receipt mail has to submit an affidavit, all others are required
but U.S. mail carriers entrusted with the duty to deliver mail is paramotmt to the duty ofthejob
they perform. Further,in your order filed 11/5/18, you stated that a requirement that the
defendant and the person serving the complaint have to submit an affidavit. The defendant U.S.
BANK NATIONAL ASSOCIATION et al., it's agent as according to law signed the returned
receipt as exhibited hereio. See FRCP rule 4(h)(l)(A)(B)infra.
(1)in ajudicial district ofthe United States:
(A)in the manner prescribed by Rule 4(eRl)for serving an individual; or
(B)by delivering a copy ofthe summons and ofthe complaint to an officer, a managing or
general agent, or any other agent authorized by appointment or by law to receive service of
process and—ifthe agent is one authorized by statute and the statute so requires—by also
mailing a copy ofeach to the defendant; or
Rule 4(e)(1)
(e)Serving an Individual Within a Judicial District ofthe United States. Unless federal law
provides otherwise, an individual—other than a minor,an incompetent person, or a person whose
waiver has been filed—^may be served in ajudicial district ofthe United States by:
(1)following state law for serving a summons in an action brought in courts of general
jurisdiction in the state where the district court is located or where service is made; or
(2)doing any ofthe following:
(A)delivering a copy ofthe simimons and ofthe complaint to the individual personally;
(B)leaving a copy ofeach at the individual's dwelling or usual place of abode with someone of
suitable age and discretion who resides there; or
(C)delivering a copy ofeach to an agent authorized by appointment or by law to receive service
of process.
In the case at bar, the plaintiff did exactly what this court ordered. However,asking for the U.S.
postal mail carrier in the state of Ohio to submit an affidavit is not feasible and outright absurd
that creates hardship upon the plaintiff. The return receipt should hold enough weight to forgo
affidavits because ofthe governmental sworn duties ofthe U.S. postal service to deliver mail,
this is their creed "Neither snow nor rain nor heat nor gloom ofnightsh^s these couriers
from the swift completion oftheir appointed rounds"The motto is inscribed on New York's
James Farley Post Office in New York City was coined by prof. George Herbert Palmer,Harvard
University.
                                          CONCLUSION

 November 23"* is the deadline to answer the Plaintiff's complaint,the plaintiff will allow up
November 30 for the Defendants to answer. The Plaintiff at that time will submit an affidavit

stating that the service ofprocess was completed. However,the plaintiffcannot produce the
affidavit ofthe U.S. postal service mail carrier agent in Ohio, as it will require the plaintiffto fly
to the State of Ohio to obtain that affidavit of U.S. postal service mail carrier agent. The Plaintiff
asks this court to use common sense as the U.S. postal service mail carrier agent in Ohio
entrusted with that duty submits the certified return receipt in place ofan affidavit, and deemed it
served.

Dated: Honolulu, Hi. November 12,2018.
                                                                               Respectfully submitted.



                                                                   Estelita'              i^tiff pro;
                                                                                errado Plai
